

116 HR 8848 IH: Twentynine Palms Outdoor Recreational Enhancement Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8848IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo convey certain Federal land in California to Twentynine Palms, California.1.Short titleThis Act may be cited as the Twentynine Palms Outdoor Recreational Enhancement Act.2.Conveyance for City of Twentynine Palms(a)DefinitionsIn this section:(1)CityThe term City means the city of Twentynine Palms, California.(2)SecretaryThe term Secretary means the Secretary of the Interior.(b)Conveyance of federal land to city(1)Conveyance requiredAt the request of the city of Twentynine Palms, California, not later than 5 years after the date of the enactment of this Act, the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the surface estate of the land generally as Proposed Conveyance to Twentynine Palms on the map entitled Proposed Conveyance to Twentynine Palms and dated September 18, 2015.(2)Existing rights and mineral estateThe conveyance under this subsection—(A)is subject to valid existing rights; and(B)does not include the mineral estate.(c)Use of conveyed land(1)In generalThe land conveyed under subsection (b) may be used by the City for any public purpose authorized in paragraph (2), consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.).(2)Authorized purposesThe purposes of the conveyance under subsection (b) are to permit the City to use the conveyed land to provide—(A)a suitable location for the establishment of a centralized off-road vehicle recreation park;(B)the public with opportunities for off-road vehicle recreation, including a location for races, competitive events, training, and other commercial services that directly support a centralized off-road vehicle recreation area and City park; and(C)a designated area and facilities that would discourage unauthorized use of off-highway vehicles in areas that have been identified by the Federal Government, the State of California, or the County of San Bernardino as containing environmentally sensitive land.(3)Disposal prohibitedThe land conveyed under subsection (b) may not be disposed of by the City without the approval of the Secretary of the Interior.(d)Temporary reversionary interestDuring the 5-year period beginning on the date of the conveyance of the land under subsection (b), if the Secretary of the Interior determines that the City has disposed of the conveyed land in violation of subsection (c)(3) or has failed to use the land for the authorized purposes laid out in subsection (c)(2), title to the land shall revert to the United States, at the option of the Secretary. At the end of the 5-year period, the Secretary shall release the reversionary interest.